Case 5:20-cv-01627-JGB-SHK Document 1 Filed 08/12/20 Page 1 of 10 Page ID #:1


 1   PETERSON WATTS LAW GROUP, LLP
     GLENN W. PETERSON, ESQ. (SBN 126173)
 2
     2267 Lava Ridge Court, Suite 210
 3   Roseville, CA 95661
     Telephone No: (916) 780-8222
 4   Fax No: (916) 780-8775
 5   Attorneys for Plaintiff
     VP Racing Fuels, Inc.
 6

 7
                                     UNITED STATES DISTRICT COURT
 8
                                   CENTRAL DISTRICT OF CALIFORNIA
 9

10
     VP RACING FUELS, INC., a Texas                  )   Case No.
11   corporation                                     )
                                                     )   COMPLAINT FOR COMPENSATORY
12                                                   )   AND PUNITIVE DAMAGES FOR
                               Plaintiff,            )
            vs.                                      )   MISAPPROPRIATION OF TRADE
13
                                                     )   SECRETS UNDER DTSA (18 U.S.C. §
14   KYLE MOOSE, an individual; and DOES 1           )   1836 et seq.); MISAPPROPRIATION OF
     through 10, inclusive,                          )   TRADE SECRETS UNDER CUTSA
15                                                   )   (CAL. CIV. CODE § 3426.1 et seq.);
                               Defendants.           )   BREACH OF FIDUCIARY DUTY AND
16                                                   )
                                                     )   DUTY OF LOYALTY; VIOLATION OF
17                                                   )   CAL. PENAL CODE § 502
                                                     )   ____________________________________
18                                                   )
                                                     )   JURY DEMAND
19

20          Plaintiff VP Racing Fuels, Inc. (“Plaintiff” or “VP”) submits the following Complaint against

21   Defendant Kyle Moose (“Defendant” or “Moose”).

22                                           INTRODUCTION

23          Defendant is a former fiduciary employee, hired in June 2014, and employed by VP in a top

24   operational and sales position at VP’s facilities in Southern California. When he resigned in April

25   2018, he was VP’s Regional Manager-Western Division and had complete access to and control over

26   VP’s confidential and proprietary information, including valuable trade secret information. He was

27   duty-bound both in law and in contract to protect the confidentiality of such information during and

28   after his employment.



                                                COMPLAINT
Case 5:20-cv-01627-JGB-SHK Document 1 Filed 08/12/20 Page 2 of 10 Page ID #:2



 1          After resigning his position at VP in 2018, Defendant went to work for a (then) distributor of

 2   VP, which later became VP’s direct competitor (M.O. Dion & Sons [“Dion”]) commencing in

 3   approximately December 2018. VP recently discovered that, while still supporting himself with VP

 4   paychecks, Defendant abandoned his duties to VP to focus his efforts on facilitating Dion’s direct

 5   competition against VP. Critical to those plans was the theft of VP’s trade secret information as

 6   described in greater detail below.

 7                                             THE PARTIES

 8          1.      VP Racing Fuels, Inc. is a corporation organized under the laws of Texas with its

 9   principal place of busines in San Antonio, Texas.

10          2.      Upon information and belief, Kyle Moose (“Defendant” or “Moose”) is an individual

11   residing in Riverside, California.

12          3.      Defendants Does 1 through 10, inclusive, are sued under these fictitious names

13   because Plaintiff is presently ignorant of their true names and capacities. Plaintiff will seek to

14   amend this Complaint to set forth their true names and capacities when ascertained. Plaintiff is

15   informed and believes, and on that basis alleges that each of these fictitiously-named defendants is

16   responsible in some manner for the occurrences herein alleged in that Plaintiff’s damages as herein

17   alleged were proximately caused by such defendants or, alternatively, said defendants aided and

18   abetted the wrongdoing complained of, or have possessed, used or improperly benefitted from the

19   misappropriation of Plaintiff’s trade secrets, with knowledge that Moose was under a duty to

20   maintain the confidentiality of same. Allegations herein applicable to one or more named defendant

21   or categorically “Defendants” are also applicable to and shall include Does 1 through 10, inclusive,

22   unless specifically averred otherwise.

23          4.      In doing the acts herein alleged, unless otherwise stated, each of the defendants,

24   including those fictitiously-named, acted as the alter ego, agent, representative or co-conspirator of

25   each of the others, and in so doing, was acting within the course and scope of such agency,

26   representation or conspiracy. Alternatively, each of the defendants is vicariously liable for the other

27   defendants' misconduct herein alleged by ratification and acceptance of benefits from same.

28

                                                         2
                                                 COMPLAINT
Case 5:20-cv-01627-JGB-SHK Document 1 Filed 08/12/20 Page 3 of 10 Page ID #:3



 1                                      JURISDICTION AND VENUE

 2          5.      This Court has subject-matter jurisdiction over VP’s claims under the DTSA pursuant

 3   to 28 U.S.C. § 1331 and 18 U.S.C. § 1836(c), and the Court possesses supplemental jurisdiction over

 4   VP's state-law claims under 28 U.S.C. § 1367(a)

 5          6.      This Court also has subject-matter jurisdiction over this action pursuant to 28 U.S.C.

 6   § 1332(a) because there is complete diversity of citizenship between the parties and the amount in

 7   controversy exceeds $75,000, exclusive of interest and costs. VP is a citizen of the state of Texas,

 8   and Defendant is a citizen of the state of California.

 9          7.      Venue is proper in this Court pursuant to 28 U.S.C. § 139l(b)(l) & (2) because

10   Defendant is a resident of the state of California and resides in this judicial district, and because a

11   substantial part of the events or omissions giving rise to VP’s claims occurred in this judicial district

12   and, in particular, Riverside County.

13                                       GENERAL ALLEGATIONS

14          8.      Defendant was hired as a Regional Manager of VP’s Western Division in June 2014.

15   He was employed pursuant to a written contract, a copy of which is attached marked Exhibit “A”

16   (“Employment Agreement”). The Employment Agreement protected VP’s confidential, proprietary

17   and competitively sensitive information, including the identity of Employer’s customers, their prior

18   purchasing and payment histories, buying procedures, relationships with track and racers, pricing

19   information, and more. Paragraph 4.1 of the Employment provides:

20

21

22

23

24

25

26

27

28

                                                         3
                                                   COMPLAINT
Case 5:20-cv-01627-JGB-SHK Document 1 Filed 08/12/20 Page 4 of 10 Page ID #:4



 1          9.     The Employment Agreement forbade Defendant from copying the Employer’s

 2   Property and obligated him to return all such information to VP upon termination of his

 3   employment:

 4

 5

 6

 7

 8

 9

10          10.    Pursuant to the Employment Agreement, Defendant also acknowledged certain

11   property to be the exclusive property of VP as his employer, including trade secrets, discoveries,

12   improvements and other intangibles defined as “Work Product” in section 5 of the agreement, and

13   further agreed to protect VP’s trade secret information from disclosure to competitors or to the

14   general public and to report any unauthorized disclosures or uses of such information to VP (see

15   section 7).

16          11.    In addition to the Employment Agreement, Defendant also agreed in writing to abide

17   by the provisions of VP’s Employee Handbook, as well as the policies of the company. His written

18   acknowledgement dated June 2, 2014 is attached hereto marked Exhibit “B.”

19          12.    On June 9, 2014, Defendant also executed an “Employee Agreement Concerning the

20   Use of Company-Owned Cell Phones and Computers,” attached as Exhibit “C” hereto. By way of

21   this agreement, he acknowledged that text messages and emails sent or received on these devices

22   were the exclusive property of VP.

23          13.    Defendant resigned his employment with VP on April 16, 2018. Subsequently,

24   Plaintiff discovered that, prior to his separation of employment with VP, Defendant misappropriated

25   a plethora of confidential, trade secret information through a series of over 130 electronic

26   transmissions sent from his VP accounts/devices to his personal accounts/devices.             These

27   transmissions included valuable confidential and trade contact information of VP clientele, vendors,

28   distributors, engine builders, and magazine editors. Most of the confidential contact information is

                                                      4
                                                COMPLAINT
Case 5:20-cv-01627-JGB-SHK Document 1 Filed 08/12/20 Page 5 of 10 Page ID #:5



 1   not available from publicly available sources and was the product of cultivation and development

 2   efforts over the course of many years. This information had economic value to VP, and it would

 3   have value to VP competitors due to its confidential nature.

 4           14.     VP alleges on information and belief that Defendant has misappropriated and used

 5   this information for wrongful purposes, including acts to benefit VP’s direct competitor and other

 6   acts of unfair competition and that VP has suffered economic injury as a result.

 7                                    FIRST CAUSE OF ACTION
              (Misappropriation of Trade Secrets Under the DTSA, 18 U.S.C. §1836 et seq.)
 8

 9           15.     Plaintiff incorporates by reference each and every allegation contained in Paragraphs

10   1 through 14 as if set forth fully here.

11           16.     VP owns and possesses certain confidential, proprietary and trade secret information,

12   including, but not limited to, customer lists, pricing data, and strategic plans.

13           17.     This confidential, proprietary, and trade secret information relates to products and

14   services used, sold, shipped and ordered in, or intended to be used, sold, shipped and ordered in,

15   interstate commerce.

16           18.     VP has taken reasonable measures to keep such information secret and confidential

17   by, among other things, limiting access to its trade secret information, guarding electronic access

18   points to the information, and implementing employment policies that require confidentiality.

19           19.     This confidential, proprietary, and trade secret information derives independent

20   economic value, both actual and potential, from not being generally known to other persons or

21   businesses who could obtain economic value from its disclosure or use.

22           20.     Defendant misappropriated VP’s trade secret information in the improper and

23   unlawful manner as alleged herein. He misappropriated the trade secret information by secretly e-

24   mailing and/or texting documents containing the trade secret information to himself in the run-up to

25   his resignation. VP alleges on information and belief that Defendant further misappropriated the

26   trade secret information by using and disclosing it in order to facilitate a business in direct

27   competition with VP, M.O. Dion & Sons (“Dion”), for the purpose of calling on VP's customers and

28   vendors. Dion, in turn, misappropriated the trade secret information by acquiring it with knowledge

                                                         5
                                                   COMPLAINT
Case 5:20-cv-01627-JGB-SHK Document 1 Filed 08/12/20 Page 6 of 10 Page ID #:6



 1   or reason to know that it had been obtained by Defendant through improper means and using and

 2   disclosing it for purposes of directly competing against VP.

 3           21.     As a direct and proximate result of Defendant’s conduct as alleged herein, VP has

 4   suffered damages in an amount to be proven at trial, but which exceeds $75,000.

 5           22.     Defendant’s misappropriation of VP’s trade secret information was willful and

 6   malicious, further entitling VP to recover exemplary damages and its attorneys' fees and costs.

 7           23.     On information and belief, if Defendant’s conduct is not remedied, and if Defendant

 8   is not enjoined, Defendant will continue to misappropriate, disclose, and use for their own benefit

 9   and to VP’s detriment VP’s trade secret information.

10           24.     Because VP’s remedy at law is inadequate, VP seeks, in addition to damages,

11   preliminary and permanent injunctive relief to recover and protect its confidential, proprietary, and

12   trade secret information and other legitimate business interests. Injunctive relief is necessary to

13   eliminate the commercial advantage that otherwise would be derived from Defendant’s

14   misappropriation of VP’s trade secret information.

15                                  SECOND CAUSE OF ACTION
      (Misappropriation of Trade Secrets Under the CUTSA, California Civil Code §3426.1 et seq.)
16

17           25.     Plaintiff incorporates by reference each and every allegation contained in Paragraphs

18   1 through 24 as if set forth fully here.

19           26.     Defendants are "Persons" under Cal. Civ. Code§ 3426.l(c). VP owns and possesses

20   certain confidential, proprietary and trade secret information, including, but not limited to, customer
21   lists, pricing data, and strategic plans.
22           27.     VP has taken reasonable measures to keep such information secret and confidential
23   by, among other things, limiting access to its trade secret information and implementing employment
24   policies that require confidentiality.
25           28.     This confidential, proprietary, and trade secret information derives independent
26   economic value, both actual and potential, from not being generally known to other persons or
27   businesses who could obtain economic value from its disclosure or use.
28

                                                       6
                                                 COMPLAINT
Case 5:20-cv-01627-JGB-SHK Document 1 Filed 08/12/20 Page 7 of 10 Page ID #:7



 1           29.     Defendant misappropriated VP’s trade secret information in the improper and

 2   unlawful manner as alleged herein. He misappropriated the trade secret information by secretly e-

 3   mailing and/or texting documents containing the trade secret information to himself in the run-up to

 4   his resignation. VP alleges on information and belief that Defendant further misappropriated the

 5   trade secret information by using and disclosing it in order to facilitate a business in direct

 6   competition with VP (Dion) for the purpose of calling on VP's customers and vendors. Dion, in turn,

 7   misappropriated the trade secret information by acquiring it with knowledge or reason to know that

 8   it had been obtained by Defendant through improper means and using and disclosing it for purposes

 9   of directly competing against VP.

10           30.     As a direct and proximate result of Defendant’s conduct as alleged herein, VP has

11   suffered damages in an amount to be proven at trial, but which exceeds $75,000.

12           31.     Defendant’s misappropriation of VP's trade secret information was willful and

13   malicious, further entitling VP to recover exemplary damages and its attorneys' fees and costs.

14           32.     On information and belief, if Defendant’s conduct is not remedied, and if Defendant

15   is not enjoined, Defendant will continue to misappropriate, disclose, and use for their own benefit

16   and to VP’s detriment VP’s trade secret information.

17           33.     Because VP’s remedy at law is inadequate, VP seeks, in addition to damages,

18   preliminary and permanent injunctive relief to recover and protect its confidential, proprietary, and

19   trade secret information and other legitimate business interests. Injunctive relief is necessary to

20   eliminate the commercial advantage that otherwise would be derived from Defendant’s

21   misappropriation of VP’s trade secret information.

22                                      THIRD CAUSE OF ACTION
                               (Breach of Fiduciary Duty and Duty of Loyalty)
23

24           34.     Plaintiff incorporates by reference each and every allegation contained in Paragraphs

25   1 through 33 as if set forth fully here.

26           35.     As a key management employee of VP, Defendant owed VP his undivided loyalty

27   and was obligated to act with the utmost good faith, and in the best interest of VP. VP in turn, was

28   entitled to place its trust and confidence in Defendant and to expect him to act with the utmost good

                                                       7
                                                 COMPLAINT
Case 5:20-cv-01627-JGB-SHK Document 1 Filed 08/12/20 Page 8 of 10 Page ID #:8



 1   faith toward VP in carrying out the business of VP and its affiliated companies. VP reasonably relied

 2   on Defendant’s loyalty and integrity and his faithful performance of his duties and responsibilities.

 3           36.     During the course of his employment with VP, Defendant breached his fiduciary duty

 4   and duty of loyalty by willfully misappropriating VP’s confidential and trade secret information to

 5   directly compete against VP.

 6           37.     Defendant acted willfully and maliciously in breaching his fiduciary duty and duty of

 7   loyalty as described above.

 8           38.     By reason of the acts and conduct by Defendant, VP is entitled to compensatory and

 9   punitive damages in an amount to be determined at trial, but which exceeds $75,000.

10           39.     As a result of his flagrant breaches of fiduciary duty and the duty of loyalty during

11   his employment with VP, Defendant was a faithless employee and, as such, must forfeit all salary

12   and other compensation and benefits they received during the period of their disloyalty, the exact

13   amount to be determined at trial.

14                                      FOURTH CAUSE OF ACTION
                                   (Violation of California Penal Code §502)
15

16           40.     Plaintiff incorporates by reference each and every allegation contained in Paragraphs

17   1 through 39 as if set forth fully here.

18           41.     The conduct by Defendant as alleged herein, violated California Penal Code § 502, in

19   that he knowingly and without permission used VP's data, computers, computer system, and/or
20   computer network wrongfully to control or obtain confidential and proprietary property and data.
21           42.     The conduct by Defendant, as alleged herein, further violated California Penal Code §
22   502, in that he knowingly and without permission copied and/or made use of data and/or documents
23   stored on VP's computers, computer system, and/or computer network.
24           43.     The actions by Defendant, as alleged herein, were outside the scope of any prior
25   authority he ever had to access, alter, damage, modify, obtain, control and/or use, or cause to be
26   accessed, altered, damaged, modified, obtained, controlled and/or used, VP's computers, computer
27   system, computer network and data, including its proprietary and confidential information.
28

                                                        8
                                                  COMPLAINT
Case 5:20-cv-01627-JGB-SHK Document 1 Filed 08/12/20 Page 9 of 10 Page ID #:9



 1           44.     As a direct and proximate result of the conduct by Defendant, VP suffered and

 2   continues to suffer damages, including, but not limited to, the costs of conducting an investigation

 3   into their conduct, the costs of conducting a damage assessment, and the cost of taking corrective

 4   action based on his conduct, such amounts to be determined at trial.

 5           45.     The actions Defendant has set forth above were taken willfully and intentionally, with

 6   oppression, fraud, and malice, and justifying an award to VP of exemplary and punitive damages.

 7                                         FIFTH CAUSE OF ACTION
                                              (Breach of Contract)
 8

 9           46.     Plaintiff incorporates by reference each and every allegation contained in Paragraphs

10   1 through 45 as if set forth fully here.

11           47.     The Employment Agreement was a valid contract, and VP performed all obligations

12   required of it to be performed.

13           48.     The foregoing wrongful conduct of Defendant alleged above in paragraphs 13

14   through 33 was a breach of the Employment Agreement for which VP is entitled to recover

15   monetary damages and injunctive relief, including but not limited to a decree of specific

16   performance.

17           49.     The Employment Agreement is sufficiently clear in prescribing the parties’

18   obligations and enforcement of its terms is appropriate and equitable.

19                                              PRAYER FOR RELIEF

20           WHEREFORE, Plaintiff prays judgment against Defendants, and each of them, as follows:

21           1. On Counts One and Two against all Defendants:

22                   (a) compensatory damages for actual loss and unjust enrichment caused by the

23   misappropriation of VP’s trade secret information, or, in the alternative, compensatory damages

24   caused by the misappropriation measured by imposition of liability for a reasonable royalty for

25   Defendant’s unauthorized disclosure or use of the trade secret information,

26                   (b) exemplary damages as a multiplier of the amount of the compensatory damages

27   awarded,

28                   (c) an award of VP’s reasonable attorneys' fees and costs, and

                                                        9
                                                    COMPLAINT
Case 5:20-cv-01627-JGB-SHK Document 1 Filed 08/12/20 Page 10 of 10 Page ID #:10



 1                  (d) a preliminary and permanent injunction (i) prohibiting Defendants from using,

 2   disclosing, or continuing to possess VP’s trade secret information, (ii) ordering the return of VP’s

 3   trade secret information, and (iii) prohibiting Defendants, their respective principals, agents, partners

 4   and affiliates, and all persons in active concert or participation with them, from doing business with

 5   or contacting any customer, prospective customer, or supplier of VP.

 6          2.      On Count Three against Defendant Moose, compensatory and punitive damages

 7   along with VP’s reasonable attorneys' fees and costs, as well as an order requiring the disgorgement

 8   of all salary and other compensation and benefits received by him during the period of his disloyalty.

 9          3.      On Count Four against Defendants, compensatory and punitive damages along with

10   VP’s reasonable attorneys' fees and costs.

11          4.      On Count Five against Defendant Moose, compensatory damages and injunctive

12   relief, including without limitation a decree of specific performance, along with VP’s reasonable

13   attorneys' fees and costs as required by Section 8 therein.

14          4.      On all counts, pre-judgment and post-judgment interest as well as such other and

15   further relief as the Court deems just and proper.

16   DEMAND FOR JURY: Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff hereby

17   demands a jury trial on all claims and issues so triable.

18   DATED: August 12, 2020                           PETERSON WATTS LAW GROUP, LLP
19

20                                                   By:           /s/GLENN W. PETERSON
                                                                      GLENN W. PETERSON
21
                                                     Attorneys for Plaintiff
22                                                   VP Racing Fuels, Inc.
23

24

25

26

27

28

                                                          10
                                                   COMPLAINT
